Citation Nr: 1201202	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the New York, New York RO.

The record raises the issue of entitlement to service connection for diabetic retinopathy.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for this issue was in December 2007.  He asserts that his diabetes mellitus has worsened since this time and now requires regulation of his activities.  It is thus necessary to remand this claim for a new VA examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).

While on remand, the RO/AMC should obtain an up to date copy of any pertinent VA or private medical records that are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to contact the appellant and request that he identify any health care provider who has treated his diabetes mellitus since July 2009.  Thereafter, the RO must attempt to obtain any pertinent private and VA medical records dated since then.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination by a physician to determine the current severity of his diabetes mellitus.  The claims folders and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for diabetes, the examining physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the diabetes mellitus.  The examining physician must specifically determine whether the Veteran's diabetes mellitus requires a regulation of his activities.  That is, does diabetes mellitus require that the appellant avoid strenuous occupational and recreational activities?  The examining physician must provide a complete rationale for any opinion expressed.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  Thereafter, the RO must readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


